DETAILED ACTION
	Claims 1-20 are presented on 06/09/2020 for examination on merits.  Claims 1, 8, and 15 are independent base claims.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Instructions for filing Response to this Office Action
When the Applicant submits amendments regarding to the claims in response the Office Action, the Examiner would prefer that Applicant submit two sets of claims: 
Set #1 that includes indicators for the status of claim and all marked amendments to the claims; and 
Set #2 comprising a clean version of the claims with all the markups removed for entry, as an appendix to the Applicant Arguments/Remarks or a section following the Remarks.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted as for examination on merits are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner. See the annotated 1449 documents.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. US 10735416 B1 (hereinafter “USPAT-416”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same subject matter of using a color as a factor of multi-factor authentication.


	Regarding claim 1, USPAT-416 anticipates:
A computer-implemented method comprising: 
causing a first color associated with navigation from a current location to a destination to be displayed on a first computing device, wherein the first color changes as the first computing device approaches the destination (USPAT-416, CLM. 1: causing a first color from the color-based authentication component to be displayed on the first computing device); 
comparing the first color to a second color displayed by a second computing device (USPAT-416, CLM. 1: comparing, by the first computing device, the second color to the first color to verify an identity of the second computing device); 
based on the first color matching the second color, causing a first machine-readable code to be displayed on the first computing device (USPAT-416, CLM. 1: based on the second color matching the first color, causing a first machine-readable code to be displayed on the first computing device, wherein the first machine-readable code is at least one of a bar code or a QR code); 
scanning a second machine-readable code presented by the second computing device (USPAT-416, CLM. 1: scanning a second machine-readable code presented by the second computing device, wherein the second machine-readable code is at least one of a bar code or a QR code); 
comparing the second machine-readable code to the first machine-readable code to verify the second computing device (USPAT-416, CLM. 1: comparing the second machine-readable code to the first machine-readable code as part of a multifactor authentication of the second computing device); and 
verifying the second computing device when the second machine-readable code matches the first machine-readable code (USPAT-416, CLM. 1: verifying the identity of the 
Independent claims 8 and 15 are rejected for the same reason as claim 1, because they each recite the same limitations in similar language as those in claim 1.
Regarding dependent claims 2-7, 9-14, and 16-20 of the present application, they are obvious variants of the same subject matter as found in the reference application, and thereby rejected under the judicially created doctrine of obviousness-type double patenting.


Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. US 10511597 B1 (hereinafter “USPAT-597”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same subject matter of using a color as a factor of multi-factor authentication.

	Regarding claim 1, USPAT-416 anticipates:
A computer-implemented method comprising: 
causing a first color associated with navigation from a current location to a destination to be displayed on a first computing device, wherein the first color changes as the first computing device approaches the destination (USPAT-597, CLM. 1: causing a first color from the color-based authentication component to be displayed on the first computing device); 
comparing the first color to a second color displayed by a second computing device (USPAT-597, CLM. 1: comparing, by the first computing device, the third color to the second color to verify an identity of the second computing device); 
USPAT-597, CLM. 1: based on the third color matching the second color, causing a first machine-readable code to be displayed on the first computing device, wherein the first machine-readable code is at least one of a bar code or a QR code); 
scanning a second machine-readable code presented by the second computing device (USPAT-597, CLM. 9: scan a second machine-readable code displayed on a second computing device); 
comparing the second machine-readable code to the first machine-readable code to verify the second computing device (USPAT-597, CLM. 1: comparing the second machine-readable code to the first machine-readable code as part of a multifactor authentication of the second computing device); and 
verifying the second computing device when the second machine-readable code matches the first machine-readable code (USPAT-597, CLM. 1: verifying the identity of the second computing device when the second machine-readable code matches the first machine-readable code).
Independent claims 8 and 15 are rejected for the same reason as claim 1, because they each recite the same limitations in similar language as those in claim 1.
Regarding dependent claims 2-7, 9-14, and 16-20 of the present application, they are obvious variants of the same subject matter as found in the reference application, and thereby rejected under the judicially created doctrine of obviousness-type double patenting.

Claim Objections
Claims 1, 2, 8-9, and 15 are objected to because of the following informalities:  
Claim 1 recites the limitations “to verify the second computing device” and “verifying the second computing device” deficiently in the last two steps.  It is understood that the 
Claims 8 and 15 are objected to for the same reason as discussed above in claim 1.
Claims 2 and 9 each recite an element “he first color” which appears to be a misspelled phrase “the first color.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The rejection(s) under 35 U.S.C. 112(b) is/are determined by the following reasons:
to verify the second computing device” and a verifying step “when the second machine-readable code matches the first machine-readable code.”   However, in both steps, the claim fails to clearly indicate any result of the verifying process.  That is to say, comparing is to facilitating verifying process and a code match appears to be still in the verifying process, leading to confusions.  As such, the Examiner suggests changing the last clause claim 1 to “confirming that the second computing device is verified to use with the first computing device when the second machine-readable code matches the first machine-readable code.”
Claims 8 and 15 are objected to for the same reason as discussed above in claim 1.
Appropriate correction is required.
Claims 5, 12, and 19 each recite “the verifying” unclearly or lacking antecedent basis for the same reason as discussed above.
Claims 2-7, 9-14, and 16-20 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because they depend from the rejected base claims 1, 8, and 15, respectively.

Allowable Subject Matter
Claims 1-20 are allowable over prior art for the following reasons:
Independent claims 1, 8, and 15 each repeat a substantial portion of the allowable subject matter of the parent case Application No. 16677745, filed 11/08/2019, now U.S. Patent No. 10,735,416.  The features for comparing the first color to a second color displayed by a second computing device for a match which causes a display of a first machine-readable code on the first computing device and a subsequent code match that verifies the second computing device, in combination with the other limitations in the independent claims, are not anticipated by, nor made obvious over the prior art of record.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON ZHAO whose telephone number is (571)272.9953.  The examiner can normally be reached on Monday to Friday, 7:30 A.M to 5:00 P.M EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on 571.272.3862.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/Don G Zhao/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        01/28/2022